Citation Nr: 0820688	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  02-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma 
with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

When the veteran's appeal was previously before the Board in 
November 2003 and again in February 2007, at which times the 
Board remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


REMAND

The Board notes that in October 2002 the veteran's 
representative raised the issue of service connection for 
emphysema.  In the November 2003 remand and again in the 
February 2007 remand, the Board instructed the originating 
agency to adjudicate this claim.  The record reflects that 
this has not been done.

In it's February 2007 remand, the Board instructed the 
originating agency to afford the veteran a VA examination to 
determine the nature and severity of the veteran's bronchial 
asthma and allergic rhinitis.  The remand instructions also 
indicated that any indicated studies should be performed.  In 
June 2007 the veteran was afforded a VA respiratory 
examination.  The examination report specifically noted that 
the veteran underwent pulmonary function testing (PFT).  The 
Board recognizes that the claims folder includes a pulmonary 
diagnostic study report dated June 4, 2007 which reads, 
"suboptimal inspiratory performance, but normal spirometric 
values and DLCO/VA."  However, in order to properly evaluate 
the veteran's disability, it is crucial that the actual 
numerical PFT results from the June 2007 diagnostic study be 
associated with the claims folder.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted and then adjudicate the 
veteran's claim for service connection 
for emphysema.  It should also inform 
the veteran of his appellate rights 
with respect to this decision.

2.  The RO or the AMC should obtain the 
results of the veteran's PFT testing 
completed in June 2007 in conjunction 
with his June 2007 VA respiratory 
examination.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



